Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 1 of 16




                           EXHIBIT 11
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 2 of 16
                                                                                                               USOO 8600383B2


    (12) United States Patent                                                         (10) Patent No.:                       US 8,600,383 B2
           Roberts et al.                                                             (45) Date of Patent:                            *Dec. 3, 2013

    (54)   APPARATUS AND METHOD FOR MAKING                                       (58) Field of Classification Search
           MEASUREMENTS IN MOBILE                                                           USPC ............................ 455/435.1-435.3, 436–444
           TELECOMMUNICATIONS SYSTEM USER                                                   See application file for complete search history.
           EQUIPMENT                                                             (56)                            References Cited
    (75) Inventors: Gideon Roberts, Staffordshire (GB);                                                 U.S. PATENT DOCUMENTS
                    Robert Harrison, Birmingham (GB);
                    Richard George, Birmingham (GB);                                    5,452,471 A    9/1995 Leopold et al.
                    Gjalt Gerrit De Jong, Leuven (BE)                                   5,802,473 A    9/1998 Rutledge et al.
                                                                                        5,822,696 A * 10/1998 Bergkvist ...................... 455,436
                                                                                        5.999,814 A              12/1999 Cuffaro et al.
    (73) Assignee: BlackBerry Limited, Waterloo, Ontario                                6,138,018 A * 10/2000 Pashtan et al. ............. 455,435.2
                   (CA)                                                                 6,377,803 B1 * 4/2002 Ruohonen ..................... 455,434
    (*) Notice: Subject to any disclaimer, the term of this                                                        (Continued)
                   patent is extended or adjusted under 35                                         FOREIGN PATENT DOCUMENTS
                   U.S.C. 154(b) by 0 days.
                   This patent is Subject to a terminal dis                      FR                         2742291         6, 1997
                                                                                 GB                         238,5745        8, 2003
                      claimer.
                                                                                                            OTHER PUBLICATIONS
    (21) Appl. No.: 13/617.241                                                   U.S. Notice of Allowance for U.S. Appl. No. 10/921,079, dated Sep.
    (22) Filed:       Sep. 14, 2012                                              2, 2008, 8 pages.
                                                                                                       (Continued)
    (65)                 Prior Publication Data
           US 2013/OO65591 A1         Mar. 14, 2013
                                                                                 Primary Examiner — Dominic E Rego
                                                                                 (74) Attorney, Agent, or Firm — Finnegan, Henderson,
                                                                                 Farabow, Garrett & Dunner LLP
                Related U.S. Application Data                                    (57)                  ABSTRACT
    (63) Continuation of application No. 13/244,776, filed on                    A method and apparatus for selecting cells in a mobile tele
         Sep. 26, 2011, now Pat. No. 8,290,491, which is a                       communications system, the system comprising a network of
         continuation of application No. 12/267,412, filed on                    a plurality of cells of a Universal Mobile Telecommunica
           Nov. 7, 2008, now Pat. No. 8,351,940, which is a                      tions Systems (UMTS) and a network of a plurality of cells of
           continuation of application No. 10/921,079, filed on                  a second Radio Access Technology (RAT), the method com
           Aug. 18, 2004, now Pat. No. 7,463,887.                                prising, at a user equipment device: when in UMTS mode,
                                                                                 flagging in a neighboring cell list stored on the user equip
                                                                                 ment device information for a cell of a second RAT which is
    (51)   Int. C.
           H0474/00               (2009.01)                                      known to be unsuitable for selection. Information from the
    (52) U.S. C                                                                  neighboring cell list information for the flagged cell may be
         USPG                    45S/435.2:455/434:455/.435.1                    removed, in particular for a limited period of time.
                                                             455/436                                    97 Claims, 5 Drawing Sheets

                                                                C         t
                                               2001 witHRs
                                                          ------- Y -
                                                            identify high
                                               202 --           sight
                                                                                                     20


                                                           Check if identified              Identify next
                                              204 -1         cell issuitable                  highest
                                                                                             ranked cell




                                                    206        Suitable
                                                                                          Flag cell as
                                                                                        being unsuitable

                                                                                      207

                                                              Successful
                                              208           cell reselection
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 3 of 16


                                                                                  US 8,600,383 B2
                                                                                                    Page 2

    (56)                       References Cited                                                              2004/0192313 A1* 9/2004 Otting ........................... 455,446
                                                                                                             2005.0003817 A1        1/2005 Ormson et al. ............ 455,435.2
                       U.S. PATENT DOCUMENTS                                                                 2005/0044130 A1        2/2005 Sillasto et al.
                                                                                                             2005.0075074 A1        4/2005 Benson et al.
           6,393,279 B1*        5/2002 Lee ............................ 455,426.1                            2005, 007987O A1       4/2005 Ricket al.
           6,553,231 B1        4/2003 Karlsson et al.                                                        2005/0O85232 A1        4/2005 Laitinen et al.
           7,123.910 B2 * 10/2006 Lucidarme et al. ........... 455,434                                       2005/0090224 A1        4/2005 Dorsey et al.
           7,127,253 B2 10/2006 Chen                                                                         2005, 0186984 A1       8/2005 Lundell et al.
           7,133,702 B2 * 1 1/2006 Amerga et al. ............... 455,574                                     2005/0277416 A1       12/2005 Tolli et al.
           7,184,710   B2    2/2007 Hogan                                                                    2006,0009158     A1    1/2006    Bernhard et al.
           7,266,381   B2 * 9/2007 Charles ...................... 455,456.4                                  2007,0298790     A1   12/2007    Ormson et al.
           7.286.801   B2 10/2007 Amerga et al.                                                              2008/0039084     A1    2/2008    Benveniste et al. ........... 455,434
           7,308,258   B2 * 12/2007 Demir et al. .................. 455,434                                  2009, 0207.774   A1    8, 2009   Lee et al.
           7,436,843 B2 * 10/2008 Gustafsson et al. .......... 370/401
           7.463,887 B2 12/2008 Roberts et al.                                                                                 OTHER PUBLICATIONS
                          ck
           25.         E: ck     3.        is        . . . . . . . . . . . . . . . . . . . . . 3.        U.S. Notice of Allowance for U.S. Appl. No. 12/267,412, dated Aug.
           7,596,378 B1* 9/2009 Nizri et al. ...                    455/448                              31, 2012, 7 pages.
           7,634,272 B2 * 12/2009 Yamashita et al                   455,444                              U.S. Notice of Allowance for U.S. Appl. No. 13/244.776, mailed Jun.
           7,949,337 B2 * 5/2011 Choi ............................. 455,440                              13, 2012, 8 pages.
     2001/0041572 A1           1 1/2001 Lundqvist                                                        U.S. Office Action for U.S. Appl. No. 10/921,079, dated Mar. 17,
     2001/0044301 A1           11/2001 Moore                                                             2008, 11 pages.
     2002/0032032 A1           3f2002 Haumont et al. ............. 455,436                               U.S. Office Action for U.S. Appl. No. 10/921,079, dated Sep. 7, 2007,
     2002fO197992 A1* 12/2002 NiZri et al. .................... 455,435                                  9 pages.
     2003/004.0311 A1          2, 2003 Choi                                                              U.S. Office Action for U.S. Appl. No. 12/267,412, datedMar. 9, 2012,
     2003/O125073 A1*          7/2003 Tsai et al. ..................... 455,552                          5 pages.
     2004.0043798 A1           3/2004 Amerga et al.                                                      U.S. Office Action for U.S. Appl. No. 13/244,776, dated Dec. 16,
     2004/0109431 A1*          6/2004 Abrahamson et al. ........ 370,342                                 2011, 7 pages.
     2004/0162074 A1*          8, 2004 Chen ..................                        455,437
     2004/0180656 A1* 9/2004 Stephan et al. ............... 455,434                                      * cited by examiner
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 4 of 16


    U.S. Patent         Dec. 3, 2013    Sheet 1 of 5         US 8,600,383 B2




                       3G SGSN                         CBC




                                             Fig. 1
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 5 of 16


    U.S. Patent             Dec. 3, 2013           Sheet 2 of 5                 US 8,600,383 B2




                                  Carry out
                200             measurementS




                               Identify highest
                2O2              ranked cell
                                                                                20


                             Check if identified                        It st
                204             cell is suitable                        ranked cell




                                                    N                 Flag cell as
                      2O6                                           being unsuitable


                                    Y                             207

               208               Successful
                               cell reselection



                                           Fig. 2
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 6 of 16


    U.S. Patent              Dec. 3, 2013          Sheet 3 of 5                     US 8,600,383 B2




                            Carry out
           3O2            measureinentS

                                                             34

           3O4.          Identify highest
                            ranked cell                     Identify next
                                                                  highest
                  307                                         ranked cell

             END N/1dentified cell is                 33          Y
             --           a same RAT cell?                                      N
                                                            Any cells left to
                                             305                  check?
                                                                                      315
           306
                        Check if identified                             Cell barred for
                          cell is suitable                                  time Tharred



                                                             Identified cel
                                                           deemed unsuitable
                                                             owing to cell
                                                             information or
                          Flag cell as                        transmission
                        being unsuitable                       problems?
                  309

                                                            Omit from list
                            Successful                       previously
                         cell reselection                   identified cell

                                                                      316           Fig. 3
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 7 of 16


    U.S. Patent         Dec. 3, 2013         Sheet 4 of 5    US 8,600,383 B2




                                   Layer 3              34
                                  NAS

                                 136




                           Layer 1 - Physical Layer


                                       Fig. 4
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 8 of 16


    U.S. Patent           Dec. 3, 2013            Sheet 5 of 5   US 8,600,383 B2




                    08/




                                  -OJ N IdJosºo
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 9 of 16


                                                          US 8,600,383 B2
                                   1.                                                                      2
         APPARATUS AND METHOD FOR MAKING                                       Considera wireless mobile device, generally referred to as
             MEASUREMENTS IN MOBILE                                         user equipment (UE), that complies with the 3GPP specifica
         TELECOMMUNICATIONS SYSTEM USER                                     tions for the UMTS and with GSM protocols. The 3GPP
                           EQUIPMENT                                        25.331 specification, v.3.18.0, referred to hereinas the 25.331
                                                                            specification, addresses the subject of the Radio Resource
               CROSS REFERENCE TO RELATED                                   Control (RRC) protocol specification. The 3GPP 25.304
                       APPLICATION                                          specification, v.3.14.0, referred to herein as the 25.304 speci
                                                                            fication, addresses the subject of UMTS User Equipment
       The present application is a continuation application of             (UE) procedures in idle mode and procedures for cell rese
    patent application Ser. No. 13/244,776, filed Sep. 26, 2011        10
                                                                            lection in connected mode between the UMTS Terrestrial
    (now allowed) now U.S. Pat. No. 8,290,491, which is a con               Radio Access Network (UTRAN) and the UE.
    tinuation of application Ser. No. 12/267,412 filed Nov. 7.                Such a UE undertakes frequent measurement procedures.
    2008 (now allowed) now U.S. Pat. No. 8,351,940, which is a              Clause 8.4 of the 25.331 standard and its sub-clauses and
    continuation of application Ser. No. 10/921,079 filed Aug. 18,          clause 14 and its sub-clauses relate to the measurement pro
    2004, (now U.S. Pat. No. 7,463,887 issued Dec. 9, 2008), the       15
                                                                            cedures to be undertaken by the UE as do clause 5 and its
    contents of which are incorporated herein by reference.
                                                                            sub-clauses of the 25.304 specification. Both the 25.331 stan
                           BACKGROUND                                       dard (and in particular clause 8.4 and its sub-clauses and
                                                                            clause 14 and its sub-clauses) and the 25.304 standard (and in
      1. Technical Field                                                    particular clause 5.2.3.1 and its sub-clauses) are incorporated
       This application relates to a dual mode mobile telecommu             herein by reference.
    nication device in general (for instance a UMTS (Universal                 When camped on a UMTS cell, the UE shall regularly
    Mobile Telecommunications System) and GSM (Global Sys                   search for a better cell according to the cell reselection crite
    tem for Mobile Communications) dual mode device), and to                ria. If a better cell is found, the UE should attempt to select
    an apparatus and method for selecting cells in mobile tele         25   that cell. A change of cell may imply a change of RAT.
    communications system user equipment. The invention also                   The 3GPP specifications allow a dual-mode UE to repeat
    relates to Mobile Stations (MS) and User Equipment (UE)                 edly attempt to camp on a cell using another RAT when the
    which Support at least two Radio Access Technologies                    cell is known to be unavailable just because it happens to have
    (RATs).                                                                 the strongest available transmission signal.
       2. Description of the Related Art                               30
                                                                               For a dual-mode UE operating in UMTS idle mode (or
       The approaches described in this section could be pursued,           CELL PCH, URA PCH or CELL FACH states) and a GSM
    but are not necessarily approaches that have been previously            cell is initially found to be the best cell, problems can arise if
    conceived or pursued. Therefore, unless otherwise indicated             the GSM cell is unsuitable or unavailable for selection, for
    herein, the approaches described in this section are not prior          example, if synchronization cannot be achieved or system
    art to the claims in this application and are not admitted to be   35
    prior art by inclusion in this section.                                 information cannot be decoded. Each unsuccessful attempt to
       In a typical cellular radio system, mobile user equipment            reselect to the unsuitable?unavailable GSM cell results in a
    (UE) communicates via a radio access radio network (RAN)                short loss of service, and the UE will be unresponsive to
    to one or more core networks. User equipment (UE) com                   attempts at incoming communication. It will therefore be
    prises various types of equipment such as mobile telephones        40   seen that there is a need to avoid Such repeated interruptions.
    (also known as cellular or cellphones), laptops with wireless              Further, battery power in the UE can also be wasted by
    communication capability, personal digital assistants (PDAS)            repeated attempts of the UE to change its operational mode
    etc. These may be portable, hand held, pocket sized, installed          between RATs every few seconds. With reference to clause
    in a vehicle etc and communicate Voice and/or data signals              5.5.2.2.3 of the 3GPP 25.133 specification, v 3.18.0, the
    with the radio access network.                                     45   minimum interruption time when attempting to move from a
      The radio access network covers a geographical area                   UMTS cell to a GSM cell is 40 ms, and is likely to be
    divided into a plurality of cell areas. Each cell area is served        considerably longer, perhaps even greater than 100 ms.
    by at least one base station, which may be referred to as a                There are thus proposed strategies for User Equipment
    Node B. Each cell is identified by a unique identifier which is         (UE) measurement procedures, which are appropriate in
    broadcast in the cell. The base stations communicate at radio      50   UMTS idle mode and during cell reselection to a GSM cell. A
    frequencies over an air interface with the UEs within range of          number of such strategies are detailed below.
    the base station. Several base stations may be connected to a              Other aspects and features of the present invention will
    radio network controller (RNC) which controls various                   become apparent to those ordinarily skilled in the art upon
    activities of the base stations. The radio network controllers          review of the following description of specific embodiments
    are typically connected to a core network.                         55   of an apparatus and method for carrying out User Equipment
       UMTS is a third generation public land mobile telecom                (UE) procedures in idle mode and procedures for cell rese
    munication system. Various standardization bodies are                   lection in connected mode.
    known to publish and set standards for UMTS, each in their
    respective areas of competence. For instance, the 3GPP                         BRIEF DESCRIPTION OF THE DRAWINGS
    (Third Generation Partnership Project) has been known to           60
    publish and set standards for GSM (Global System for                       Embodiments of the present invention will now be
    Mobile Communications) based UMTS, and the 3GPP2                        described, by way of example only, with reference to the
    (Third Generation Partnership Project 2) has been known to              attached drawings, in which:
    publish and set standards for COMA (Code Division Multiple                FIG. 1 shows an overview of a network and UE device;
    Access) based UMTS. Within the scope of a particular stan          65      FIG. 2 is a flow diagram illustrating a first embodiment of
    dardization body, specific partners publish and set standards           a process for cell selection;
    in their respective areas.                                                 FIG.3 is a flow diagram illustrating a second embodiment;
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 10 of 16


                                                           US 8,600,383 B2
                                  3                                                                          4
       FIG. 4 is a block diagram illustrating an embodiment of a              be mobile within the radio access network. Radio connections
    protocol stack apparatus provided with a RRC block, in                    (indicated by the straight dotted lines in FIG. 1) are estab
    accordance with the present application; and                              lished between the UE and one or more of the Node Bs in the
       FIG. 5 is a block diagram illustrating a mobile device,                UTRAN.
    which can act as a UE and co-operate with the apparatus and                  The RNC 4 controls the use and reliability of the radio
    methods of FIGS. 1 to 5.                                                  resources within the RNS 2. Each RNC 4 may also be con
       The same reference numerals are used in different figures              nected to a 3G mobile switching center 10 (3G MSC) and a
    to denote similar elements.                                               3G serving GPRS support node 12 (3G SGSN).
                                                                                 An RNC 4 controls one or more Node B's. An RNC plus its
        DETAILED DESCRIPTION OF THE DRAWINGS                             10   Node B's together make up an RNS 2. A Node B controls one
                                                                              or more cells. Each cell is uniquely identified by a frequency
       A method and apparatus for making measurements in                      and a primary scrambling code (primary CPICH in FDD,
    mobile telecommunications system user equipment are                       primary CCPCH in TOO).
    described. In the following description, for the purposes of                 Generally in UMTS a cell refers to a radio network object
    explanation, numerous specific details are set forth in order to     15   that can be uniquely identified by a UE from a cell identifier
    provide a thorough understanding of the present invention. It             that is broadcast over geographical areas from a UTRAN
    will be apparent, however, to one skilled in the art that the             access point. A UTRAN access point is a conceptual point
    present invention may be practiced without these specific                 within the UTRAN performing radio transmission and recep
    details. In other instances, well-known structures and devices            tion. A UTRAN access point is associated with one specific
    are shown in block diagram form in order to avoid unneces                 cell i.e., there exists one UTRAN access point for each cell. It
    sarily obscuring the present invention.                                   is the UTRAN-side endpoint of a radio link. A single physical
       The needs identified in the foregoing Background, and                  Node B 6 may operate as more than one cell since it may
    other needs and objects that will become apparent from the                operate at multiple frequencies and/or with multiple scram
    following description, are achieved by, in one aspect, a                  bling codes.
    method for selecting cells in a mobile telecommunications            25      Section 5.2.6 of the 25.304 standard sets out the cell rese
    system, the system comprising a network of a plurality of                 lection criterion.
    cells and at least one user equipment device. The method                    In the following description, reselection between cells
    comprises, at the user equipment device, when in UMTS                     operating in FDD mode and attempting to change to GSM
    mode, flagging in a neighboring cell list stored on the user              mode will be considered. However the technique is also appli
    equipment device information for a cell of a second RAT              30   cable in reselection between cells operating in TDD mode and
    which is known to be unsuitable for selection.                            attempting to change to GSM mode. The technique is also
      In other aspects, the invention encompasses an apparatus                applicable for reselection between CDMA2000 cells/GSM
    and a computer-readable medium configured to carry out the                cells/GPRS cells.
    foregoing steps. In particular, the method may be imple                      The Network Operator transmits in the UMTS cell to all
     mented in a mobile telecommunications device, with or with          35   UEs in the UMTS cell, over the broadcast channel (BCCH), a
    out Voice capabilities, or other electronic devices such as               GSM Neighbouring Cell list. Alternatively, the list is derived
    handheld or portable devices.                                             at the UE from information transmitted by the Network
       There is also provided a method of maintaining informa                 Operator. This list contains information relating to GSM cells
    tion relating to selecting cells that are potentially suitable for        which are adjacent to, or in the vicinity of the UMTS cell in
    a user equipment to select/camp on in a telecommunications           40   question.
    system, the system comprising a network of a plurality of                    Included in the GSM neighboring cell list is information
    cells of a Universal Mobile Telecommunications System and                 relating to the transmission frequency of each neighboring
    a network of a plurality of cells of a second Radio Access                GSM cell respectively. Accordingly, the UE has prior knowl
    Technology (RAT), the system further comprising at least one              edge, at least in one mode of operation, of all the frequencies
    user equipment device, the method comprising, at the user            45   at which the neighboring GSM cells transmit. As such, the UE
    equipment device: Storing information relating to cells of the            can scan these frequencies for signal strengths of the respec
    network; from the stored maintained information, identifying              tive GSM cells. Once the respective frequencies have been
    a cell which meets a cell selection criterion; determining                scanned, the UE populates the GSM neighboring cell list with
    whether the identified cell is of the other RAT; and, if the              information relating to cell ranking according to the cell
    identified cell is determined to be of the other RAT: determin       50   reselection criteria for each cell at its respective transmission
    ing whether the identified cell is suitable for selection; and if         frequency.
    the identified cell is not suitable, flagging the cell as being              In a similar fashion, a UMTS neighboring cell list is trans
    unsuitable for selection.                                                 mitted or compiled, thereby allowing the UE to have prior
       FIG. 1 shows an overview of a network and a UE device.                 knowledge of the transmission frequencies of the neighbor
    Clearly in practice there may be many UE devices operating           55   ing UMTS cells and to scan these frequencies accordingly.
    with the network but, for the sake of simplicity, FIG. 1 only             This list is populated with transmission frequency informa
    shows a single UE device. For the purposes of illustration,               tion in a similar fashion to the way it is carried out for the
    FIG. 1 also shows a network having a few components. It will              GSM neighboring cell list.
    be clear to a person skilled in the art that in practice a network           The GSM neighboring cell list, as transmitted by the Net
    will include far more components than those shown.                   60   work Operator, does not take into account the status of the
       FIG. 1 shows an overview of the radio access network 702               GSM cells; i.e. a cell may be temporarily barred but will still
    (RAN) used in a UMTS system or a GSM network. The                         be listed in the GSM neighboring cell list.
    network 702 as shown in FIG. 1 comprises three Radio Net                    As will be discussed below, when the UE has determined
    work Subsystems (RNS) 2. Each RNS has a Radio Network                     that a GSM cell is barred, the GSM cell is removed by the UE
    Controller (RNC)4. Each RNS 2 has one or more Node B 6               65   from the GSM neighboring cell list stored locally at the UE
    which are similar in function to a Base Transmitter Station of            until expiry of a time interval, Tbarred This time interval is
    a GSM radio access network. User Equipment UE 700 may                     configurable, but a suitable time period may be 300 seconds.
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 11 of 16


                                                           US 8,600,383 B2
                                  5                                                                           6
    During this time period, Tbarred, the “barred cell is not to be           unsuitable cell from the maintained neighboring cell list. The
    considered as a candidate for reselection by the UE.                      UE then proceeds to identify the next highest ranked cell, step
      The GSM neighboring cell lists may contain GSM cells                    210. In the example shown in table 1, this is GSM cell 0 at a
    that are barred and which are to be removed from the lists until          frequency f, i.e., a different GSM cell operating at a different
    expiry of the time interval.T. Alternatively, there may be                frequency as the previously identified cell. The UE then
    a list for containing details of cells which are barred and               attempts to connect with this identified cell at step 204 and if
    details of the barred/unsuitable cell is added to this list. The          successful a successful cell connection with GSM cell Dat
    barred cells may keep their indices in the list but no measure            frequency his made. Otherwise the UE continues to identify
    ment is performed, i.e., no scan at the frequency of that cell is    10
                                                                              the next highest ranked cells and to attempt to connect with
    made. The UE may re-read and/or re-build the GSM neigh                    these cells until a successful connection is made or connec
    boring cell list upon expiry of the time interval T      for the          tion to all potential cells has failed, in which case the UE
    or all barred cells, if more than one barred cell is found. The           returns a message to the user, for instance "emergency calls
    time, T. may be set individually for each barred cell.                    only” or “no network coverage'.
       A process of a cell reselection process is illustrated in FIG.    15
                                                                                 The UE then periodically repeats the search for a suitable
    2 which is a flow chart illustrating the operation of a UE                cell omitting from the search any cells which are flagged as
    device. At intervals the UE device carries out measurements,              unsuitable. Thus, if a GSM cell is not suitable or is barred, the
    step 200. The UE carries out measurements on neighboring                  UE does not repeatedly attempt to camp on to the unsuitable/
    cells according to its capability.                                        barred cell.
       The UE then determines whether the measurement data                      If the UE Selects UMTS cell B because GSM cells A and
    meets a predetermined criterion and stores the measurement                Dare unsuitable, then during the next cell reselection evalu
    data in an order relative to the meeting of the criterion (a cell         ation, cells A and Dare excluded from the next cell reselection
    ranking list). An example of the cell reselection criteria is             process. Thus, if the GSM cell is not suitable or barred, the UE
    given in 5.2.6 of the 25.304 specification.                               does not repeatedly attempt to camp on to the unsuitable/
       Table 1 shows an example of the signal measurement                25
                                                                              barred cell.
    results for a UE, with the highest ranked cells being shown at              Note that the process may also be carried out without
    the top of the table and the lowest ranked cells shown at the             identifying the highest ranked cell (i.e., steps 200, 202 and
    bottom.                                                                   210 may be omitted). In this case, the UE, when in UMTS
                                                                              mode, flags in a neighboring cell list stored on the user equip
                               TABLE 1.                                       ment device information for a cell of the second RAT which
                                                                         30
                                                                              is known to be unsuitable for selection.
                 CA            f                GSM
                 CD            f,               GSM                             In an embodiment of the invention, when an identified cell
                 CB            f                UMTS                          is deemed unsuitable, it is omitted from the GSM neighboring
                 C.            Fs               GSM                           cell list. Alternatively, the identified cell can be added to a list
                 C.            f                UMTS                          of cells known to be unsuitable. During the next reselection
                 Co.           f                GSM                      35
                 CC            fs               GSM                           evaluation, the UE performs measurements on cells listed in
                 C             fs               GSM                           the GSM neighboring cell list but omits the cell previously
                                                                              identified as the unsuitable/barred cell.
    where C indicates a signal from cell A, findicates a signal                 FIG.3 shows a further embodiment of the technique. In this
                                                                              embodiment, the UE carries out measurements to search for
    at frequency f. GSM indicates that the cell is a GSM cell and        40
                                                                              the highest ranked cell in each cell type (i.e. GSM or UMTS)
    UMTS indicates that the cell is a UMTS cell. Typically, signal            required according to its capabilities, step 302. An example of
     measurement results for the GSM network and for the UMTS
    network are compiled in separate tables for each network and              the measurements made by a UE is shown in table 2, with the
    a comparison or consolidation between the two tables is made              highest ranked cells being shown at the top of the table and the
                                                                              lowest ranked cells shown at the bottom.
    prior to determination of the highest ranked cell. However, for      45
    the sake of simplicity in this and following examples a con                                           TABLE 2
     solidated table of results will be used.
       When compiling the ranking list of the various neighboring                            CA           f                 GSM
    GSM and UMTS cells, the time period for the comparison                                   CD           f7                GSM
                                                                                             CB           f                 UMTS
    between GSM cells and UMTS cells is configurable; for                50
                                                                                             C.           Fs                GSM
    further details see clause 5.2.6 of the 25.304 specification.                            C.           f                 UMTS
       The UE uses these measurement results to identify the                                 Co.          f                 GSM
    highest ranked cell, step 202. In the example shown in table 1                           C            Fs                GSM
                                                                                             C            F6                GSM
    this is the signal from GSM cell A at frequency f. The UE
    then checks whether the identified cell at the identified fre        55
    quency is suitable, step 204. If the identified cell at the iden             The UE then identifies the highest ranked cell, step 304.
    tified frequency is suitable, step 206, successful cell reselec           For the results shown in table 2, this is cell A (which happens
    tion has occurred, step 208, and the UE continues operation.              to be a GSM cell) at frequency k The UE then performs a
    However the identified cell may not be suitable. For example,             check that this is a GSM cell, step 305 and, if the check
    if the system information from a cell which informs the UE           60   confirms that this is a GSM cell, the UE checks if this iden
    how to connect to the cell has an error in it, then the cell is           tified GSM cell is suitable, step 306. (If, at step 305 the UE
    deemed to be unsuitable.                                                  determines that the cell is another UMTS cell, the process
       However if the identified cell is not suitable at step 206, the        according to this embodiment of the invention terminates,
    UE then flags the identified cell as unsuitable, step 207, for            step 307, as reselection of a same RAT cell is not the focus of
    instance using an identifier, or removes the unsuitable cell         65   the present discussion.) If the GSM cell is suitable, step 308,
    from the neighboring cell list. The cell may be flagged as                a successful cell reselection is made, step 310. However, if the
    unsuitable, to leave vacant the information relating to the               cell is not suitable because it is barred for any reason (e.g. it is
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 12 of 16


                                                            US 8,600,383 B2
                                  7                                                                            8
    not suitable owing to cell information (for example because                messaging capabilities, a wireless Internet appliance, or a
    the cell is not on the same public land mobile network                     data communication device, as examples.
    (PLMN) as that selected by the UE)), or not available because                 Where mobile station 700 is enabled for two-way commu
    of transmission problems (such as Synchronization cannot be                nication, it will incorporate a communication Subsystem 711,
    achieved/system information cannot be decoded) step 312,                   including both a receiver 712 and a transmitter 714, as well as
    the cell is barred as a candidate for reselection for the time             associated components such as one or more, preferably
    T       step 315. If there are cells left to check in Table 2, step        embedded or internal, antenna elements 716 and 718, local
    313, the UE then identifies the next highest ranked cell (fre              oscillators (LOS) 713, and a processing module Such as a
    quency f, cell D), step 314, and checks if this is a GSM cell              digital signal processor (DSP) 720. As will be apparent to
    again, step 305. The process continues round the loop as              10
                                                                               those skilled in the field of communications, the particular
    above until successful cell reselection 310 takes place, or a              design of the communication subsystem 711 will be depen
    re-scanning step 302 is required. When the rescan step 302
    does take place, the UE removes details of the barred cell                 dent upon the communication network in which the device is
    from the table for the time T. As such, the barred cell is                 intended to operate. For example, mobile station 700 may
    not considered as a candidate for reselection for this time           15   include a communication Subsystem 711 designed to operate
    interval. The UE may check for remaining identified cells                  within the MobitexTM mobile communication system, the
    (step 313) before starting the new cell reselection measure                DataTACTM mobile communication system, GPRS network,
     ment. If a suitable cell is found then it is selected and the cell        UMTS network, or EDGE network.
    reselection evaluation process is started on the new cell.                   Network access requirements will also vary depending
       This continues until a suitable cell is identified, the next            upon the type of network 702. For example, in the Mobitex
    best available cell is a UMTS cell or connection to all poten              and DataTAC networks, mobile station 700 is registered on
    tial cells has failed, in which case the UE returns a message to           the network using a unique identification number associated
    the user, for instance “emergency calls only” or “no network               with each mobile station. In UMTS and GPRS networks,
    coverage'. The UE then periodically searches for a suitable                however, network access is associated with a Subscriber or
    cell.                                                                 25   user of mobile Station 700. A GPRS mobile Station therefore
       When a GSM cell is deemed unsuitable, for whatever rea                  requires a subscriber identity module (SIM) card in order to
    son, the cell in question can be explicitly removed (barred)               operate on a GPRS network. Without a valid SIM card, a
    from the cell reselection measurements for a defined period of             GPRS mobile station will not be fully functional. Local or
    time as soon as it is determined that it is unsuitable or barred.          non-network communication functions, as well as legally
     During this time period, the cell will not be considered as a        30   required functions (if any) Such as "911" emergency calling,
    candidate for cell reselection.                                            may be available, but mobile station 700 will be unable to
      Examples of the second RAT are GSM, GPRS or                              carry out any other functions involving communications over
    CDMA2000. The following are examples of barred or unsuit                   the network 702. The SIM interface 744 is normally similar to
    able cells: a cell with an “Intra-frequency cell-reselection               a card-slot into which a SIM card can be inserted and ejected
    indicator set to “not allowed'; or a cell in which a service is       35   like a diskette or PCMCIA card. The SIM card can have
    not available. Such as an emergency call service, a data ser               approximately 64K of memory and hold many key configu
    Vice (such as a packet data service e.g. GPRS or email).                   ration 751, and other information 753 such as identification,
       Referring to the drawings, FIG. 4 is a block diagram illus              and subscriber related information.
    trating an embodiment of a UMTS protocol stack apparatus.                     When required network registration or activation proce
       The RRC block 136 a sub layer of Layer 3 130 of a UMTS             40   dures have been completed, mobile station 700 may send and
    protocol stack 100. The RRC 136 exists in the control plane                receive communication signals over the network 702. Signals
    only and provides an information transfer service to the non               received by antenna 716 through communication network
    access stratum NAS 134. The RRC 136 is responsible for                     702 are input to receiver 712, which may perform such com
    controlling the configuration of radio interface Layer 1110                mon receiver functions as signal amplification, frequency
    and Layer 2120. When the UTRAN wishes to change the UE                45   down conversion, filtering, channel selection and the like, and
    configuration it will issue a message to the UE containing a               in the example system shown in FIG. 7, analog to digital (NO)
    command to invoke a specific RRC procedure. The RRC 136                    conversion. NO conversion of a received signal allows more
    layer of the UE decodes this message and initiates the appro               complex communication functions such as demodulation and
    priate RRC procedure. Generally when the procedure has                     decoding to be performed in the DSP720. In a similar man
    been completed (either successfully or not) then the RRC              50   ner, signals to be transmitted are processed, including modu
    sends a response message to the UTRAN (via the lower                       lation and encoding for example, by DSP 720 and input to
    layers) informing the UTRAN of the outcome. It should be                   transmitter 714 for digital to analog conversion, frequency up
     noted that there are a few scenarios where the RRC will not               conversion, filtering, amplification and transmission over the
    issue a response message to the UTRAN and, in those cases                  communication network 702 via antenna 718. DSP 720 not
    the RRC need not and does not reply. Cell reselection may be          55   only processes communication signals, but also provides for
    implemented in the RRC.                                                    receiver and transmitter control. For example, the gains
       Turning now to FIG. 5, FIG. 5 is a block diagram illustrat              applied to communication signals in receiver 712 and trans
    ing a mobile device, which can act as a UE and co-operate                  mitter 714 may be adaptively controlled through automatic
    with the apparatus and methods of FIGS. 1 to 4, and which is               gain control algorithms implemented in DSP 720.
    an exemplary wireless communication device. Mobile station            60     Mobile station 700 preferably includes a microprocessor
    700 is preferably a two-way wireless communication device                  738 which controls the overall operation of the device. Com
    having at least Voice and data communication capabilities.                 munication functions, including at least data and Voice com
    Mobile station 700 preferably has the capability to commu                  munications, are performed through communication Sub
    nicate with other computer systems on the Internet. Depend                 system 711. Microprocessor 738 also interacts with further
    ing on the exact functionality provided, the wireless device          65   device subsystems such as the display 722, flash memory 724,
    may be referred to as a data messaging device, a two-way                   random access memory (RAM) 726, auxiliary input/output
    pager, a wireless e-mail device, a cellular telephone with data            (I/O) subsystems 728, serial port 730, keyboard 732, speaker
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 13 of 16


                                                         US 8,600,383 B2
                                                                                                           10
    734, microphone 736, a short-range communications sub                  device 728. Such composed items may then be transmitted
    system 740 and any other device subsystems generally des               over a communication network through the communication
    ignated as 742.                                                        subsystem 711.
       Some of the subsystems shown in FIG.5 perform commu                    For Voice communications, overall operation of mobile
    nication-related functions, whereas other Subsystems may               station 700 is similar, except that received signals would
    provide “resident' or on-device functions. Notably, some               preferably be output to a speaker 734 and signals for trans
    subsystems, such as keyboard 732 and display 722, for                  mission would be generated by a microphone 736. Alterna
    example, may be used for both communication-related func               tive Voice or audio I/O Subsystems, such as a voice message
    tions, such as entering a text message for transmission over a         recording Subsystem, may also be implemented on mobile
    communication network, and device-resident functions such
                                                                      10   station 700. Although voice or audio signal output is prefer
    as a calculator or task list.                                          ably accomplished primarily through the speaker 734, dis
       Operating system software used by the microprocessor 738            play 722 may also be used to provide an indication of the
    is preferably stored in a persistent store Such as flash memory        identity of a calling party, the duration of a voice call, or other
    724, which may instead be a read-only memory (ROM) or                  voice call related information for example.
                                                                      15      Serial port 730 in FIG. 5, would normally be implemented
    similar storage element (not shown). Those skilled in the art          in a personal digital assistant (PDA)-type mobile station for
    will appreciate that the operating system, specific device             which synchronization with a user's desktop computer (not
    applications, or parts thereof, may be temporarily loaded into         shown) may be desirable, but is an optional device compo
    a volatile memory such as RAM 726. Received communica                  nent. Such a port 730 would enable a user to set preferences
    tion signals may also be stored in RAM 726.                            through an external device or software application and would
       As shown, flash memory 724 can be segregated into dif               extend the capabilities of mobile station 700 by providing for
    ferent areas for both computer programs 758 and program                information or software downloads to mobile station 700
    data storage 750, 752, 754 and 756. These different storage            other than through a wireless communication network. The
    types indicate that each program can allocate a portion of             alternate download path may for example be used to load an
    flash memory 724 for their own data storage requirements.         25   encryption key onto the device through a direct and thus
    Microprocessor 738, in addition to its operating system func           reliable and trusted connection to thereby enable secure
    tions, preferably enables execution of software applications           device communication.
    on the mobile station. A predetermined set of applications that           Other communications subsystems 740, such as a short
    control basic operations, including at least data and Voice            range communications Subsystem, is a further optional com
    communication applications for example, will normally be          30   ponent which may provide for communication between
    installed on mobile station 700 during manufacturing. A pre            mobile station 700 and different systems or devices, which
    ferred software application may be a personal information              need not necessarily be similar devices. For example, the
    manager (PIM) application having the ability to organize and           subsystem 740 may include an infrared device and associated
    manage data items relating to the user of the mobile station           circuits and components or a BluetoothTM communication
                                                                      35   module to provide for communication with similarly enabled
     Such as, but not limited to, e-mail, calendar events, Voice           systems and devices.
    mails, appointments, and task items. Naturally, one or more
    memory stores would be available on the mobile station to                         EXTENSIONS AND ALTERNATIVES
    facilitate storage of PIM data items. Such PIM application
    would preferably have the ability to send and receive data        40     In the foregoing specification, the invention has been
    items, via the wireless network 702. In a preferred embodi             described with reference to specific embodiments thereof. It
    ment, the PIM data items are seamlessly integrated, synchro            will, however, be evident that various modifications and
    nized and updated, via the wireless network 702, with the              changes may be made thereto without departing from the
    mobile station user's corresponding data items stored or asso          Scope of the technique. The specification and drawings are,
    ciated with a host computer system. Further applications may      45   accordingly, to be regarded in an illustrative rather than a
    also be loaded onto the mobile station 700 through the net             restrictive sense.
    work 702, an auxiliary I/O subsystem 728, serial port 730,                It is to be noted that the methods as described have shown
    short-range communications subsystem 740 or any other Suit             steps being carried outina particular order. However, it would
    able subsystem 742, and installed by a user in the RAM 726             be clear to a person skilled in the art that the order of some of
    or preferably a non-volatile store (not shown) for execution      50   the steps may be immaterial with respect to the operation of
    by the microprocessor 738. Such flexibility in application             the method. The ordering of the steps as described herein is
    installation increases the functionality of the device and may         not intended to be limiting.
    provide enhanced on-device functions, communication-re                   It is also to be noted that where a method has been
    lated functions, or both. For example, secure communication            described it is intended that protection is also sought for a
    applications may enable electronic commerce functions and         55   device arranged to carry out the method and where features
    other such financial transactions to be performed using the            have been claimed independently of each other these may be
    mobile Station 700.                                                    used together with other claimed features.
       In a data communication mode, a received signal Such as a             The invention claimed is:
    text message or web page download will be processed by the               1. A method of cell reselection by a user equipment device
    communication Subsystem 711 and input to the microproces          60   (UE), the UE operable with a first cellular Radio Access
    sor 738, which preferably further processes the received sig           Technology (RAT) and a second cellular RAT, the method
    nal for output to the display 722, or alternatively to an auxil        comprising:
    iary I/O device 728. A user of mobile station 700 may also               when the UE is camped on a cell of the first RAT, deter
    compose data items such as email messages for example,                      mining whether a cell of a second RAT is suitable for
    using the keyboard 732, which is preferably a complete            65        camping,
    alphanumeric keyboard or telephone-type keypad, in con                   the UE not considering said cell of the second RAT as a
    junction with the display 722 and possibly an auxiliary I/O                 candidate for reselection if said cell of the second RAT is
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 14 of 16


                                                           US 8,600,383 B2
                                    11                                                                        12
          not suitable for camping, and further not considering                 20. The UE according to claim 17, wherein, in order to not
          said cell of the second RAT for a time period.                     consider said cell of the second RAT, the UE is arranged to
       2. The method according to claim 1, further comprising                flag said cell in a list of neighboring cells as being unsuitable
    considering said cell of the second RAT as a candidate for               for selection.
    reselection after expiry of the time period.                        5      21. The UE according to claim 17, wherein said cell of a
       3. The method according to claim 1, wherein not consid                second RAT is not suitable when it is barred.
    ering said cell of the second RAT comprises removing said                  22. The UE according to claim 17, wherein said cell of a
    cell from a list of neighboring cells.                                   second RAT is not suitable due to being part of a list of barred
       4. The method according to claim 1, wherein not consid                cells.
    ering said cell of the second RAT comprises flagging said cell      10     23. The UE according to claim 17, wherein said cell of a
    in a list of neighboring cells as being unsuitable for camping.          second RAT is not suitable due to being part of a list of
       5. The method according to claim 1, wherein said cell of the          unsuitable cells.
     second RAT is not suitable when it is barred.                             24. The UE according to claim 17, wherein said cell of a
       6. The method according to claim 1, wherein said cell of the          second RAT is not suitable due to belonging to a public land
     second RAT is not suitable due to being part of a list of barred   15   mobile network (PLMN) that is not to the same as a PLMN
    cells.                                                                   selected by the UE.
       7. The method according to claim 1, wherein said cell of the            25. The UEaccording to claim 17, wherein the time period
     second RAT is not suitable due to being part of a list of               is a maximum of 300 seconds.
    unsuitable cells.                                                          26. The UEaccording to claim 17, wherein the time period
       8. The method according to claim 1, wherein said cell of the          is 300 seconds.
    second RAT is not suitable due to belonging to a public land                27. The UEaccording to claim 17, wherein the time period
    mobile network (PLMN) that is not the same as a PLMN                     is a defined period of time.
    selected by the UE.                                                         28. The UE according to claim 17, further configured to
       9. The method according to claim 1, wherein the time                  receive a list of neighboring cells including the cell of the
    period is a maximum of 300 seconds.                                 25   second RAT.
       10. The method according to claim 1, wherein the time                   29. The UE of claim 17, wherein the first RAT is selected
    period is 300 seconds.                                                   from a group including UMTS, GSM, GPRS or CDMA; and
       11. The method according to claim 1, wherein the time                 the second RAT is different from the first RAT and selected
    period is a defined period of time.                                      from the group including UMTS, GSM, GPRS, or CDMA.
       12. The method according to claim 1, wherein the time            30     30. The UE of claim 17, wherein the reselection is for
    period is a limited period of time.                                      camping.
       13. The method according to claim 1, wherein the UE                     31. The UE of claim 17, further operable to:
    receives a list of neighboring cells including the cell of the             generate measurement data for cells in a neighboring cell
     second RAT.                                                                  list;
       14. The method of claim 1, wherein the first RAT is              35     identify from the measurement data a cell that meets a cell
     selected from a group including UMTS, GSM, or CDMA;                          reselection criterion; and
    and the second RAT is different from the first RAT and                      determine whether the identified cell is suitable for camp
     selected from the group including UMTS, GSM, or CDMA.                        ing when the identified cell is a cell of the second RAT.
       15. The method of claim 1, wherein the reselection is for                32. A method of cell reselection by a user equipment device
    camping.                                                            40   (UE), the UE operable with a first cellular Radio Access
       16. The method of claim 1, wherein determining whether a              Technology (RAT) and a second cellular RAT, the method
    cell of a second RAT is Suitable for camping comprises:                  comprising:
       generating measurement data for cells in a neighboring cell             when the UE is camped on a cell of the first RAT,
          list;                                                                the UE considering a cell of a second RAT as barred as a
       identifying from the measurement data a cell that meets a        45        candidate for reselection for a time period if said cell of
          cell reselection criterion; and                                         the second RAT is not suitable for camping.
       determining whether the identified cell is suitable for                  33. The method according to claim 32, further comprising
         camping when the identified cell is a cell of the second            determining whether said cell of the second RAT is suitable
          RAT.                                                               for camping.
       17. A user equipment device (UE) configured to be oper           50      34. The method according to claim 32, further comprising
    able with a first cellular Radio Access Technology (RAT) and             considering said cell of the second RAT as a candidate for
    a second cellular RAT, the UE comprising:                                reselection after expiry of the time period.
       a processor and memory, the UE being operable so that,                   35. The method according to claim 32, wherein consider
         when the UE is camped on a cell of the first RAT, it is             ing said cell of the second RAT as barred comprises removing
          determined whether a cellofa second RAT is suitable for       55   said cell from a list of neighboring cells.
          camping,                                                              36. The method according to claim 32, wherein consider
       wherein the UE does not consider said cell of the second              ing said cell of the second RAT as barred comprises flagging
         RAT as a candidate for reselection if said cell of the              said cell in a list of neighboring cells as being unsuitable for
          second RAT is not suitable for camping, and further does           camping.
          not consider said cell of the second RAT for a time           60      37. The method according to claim 32, wherein said cell of
         period.                                                             the second RAT is not suitable when it is barred.
       18. The UE according to claim 17, further configured to                 38. The method according to claim 32, wherein said cell of
    consider said cell of the second RAT as a candidate for rese             the second RAT is not suitable due to being part of a list of
    lection after expiry of the time period.                                 barred cells.
       19. The UE according to claim 17, wherein, in order to not       65     39. The method according to claim 32, wherein said cell of
    consider said cell of the second RAT, the UE is configured to            the second RAT is not suitable due to being part of a list of
    remove said cell from a list of neighboring cells.                       unsuitable cells.
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 15 of 16


                                                           US 8,600,383 B2
                                  13                                                                       14
       40. The method according to claim 32, wherein said cell of                60. The UE according to claim 49, wherein the time period
    the second RAT is not suitable due to belonging to a public               is a defined period of time.
    land mobile network (PLMN) that is not the same as a PLMN                    61. The UE according to claim 49, wherein the time period
    selected by the UE.                                                       is a limited period of time.
       41. The method according to claim 32, wherein the time                    62. The UE according to claim 49, further configured to
    period is a maximum of 300 seconds.                                       receive a list of neighboring cells including the cell of the
       42. The method according to claim 32, wherein the time                 second RAT.
    period is 300 seconds.                                                      63. The UE of claim 49, wherein the first RAT is selected
       43. The method according to claim 32, wherein the time            10
                                                                              from a group including UMTS, GSM, or CDMA; and the
    period is a defined period of time.                                       second RAT is different from the first RAT and selected from
       44. The method according to claim 32, wherein the time                 the group including UMTS, GSM, or CDMA.
    period is a limited period of time.                                         64. The UE of claim 49, wherein the reselection is for
       45. The method according to claim 32, wherein the UE                   camping.
    receives a list of neighboring cells including the cell of the       15     65. The UE of claim 49, further operable to:
     second RAT.                                                                generate measurement data for the cells in a neighboring
       46. The method of claim 32, wherein the first RAT is                        cell list;
     selected from a group including UMTS, GSM, or CDMA;                        identify from the measurement data a cell that meets a cell
    and the second RAT is different from the first RAT and                         reselection criterion; and
     selected from the group including UMTS, GSM, or CDMA.                       determine whether the identified cell is suitable for camp
       47. The method of claim 32, wherein the reselection is for                   ing when the identified cell is a cell of the second RAT.
    camping.                                                                     66. A method of cell reselection by a user equipment device
      48. The method of claim 32, further comprising:                         (UE), the UE operable with a first cellular Radio Access
      generating measurement data for the cells in a neighboring              Technology (RAT) and a second cellular RAT, the method
          cell list;                                                     25   comprising:
       identifying from the measurement data a cell that meets a                 when the UE is camped on a cell of the first RAT,
          cell reselection criterion; and                                        determining whether a cell of a second RAT is suitable for
       determining whether the identified cell is suitable for                      camping,
         camping when the identified cell is a cell of the second                the UE excluding said cell of the second RAT as a candi
          RAT.                                                           30         date for reselection for a time period if said cell of the
       49. A user equipment device (UE) configured to be oper                       second RAT is not suitable for camping.
    able with a first cellular Radio Access Technology (RAT) and                 67. The method according to claim 66, further comprising
    a second cellular RAT, the UE comprising:                                 considering said cell of the second RAT as a candidate for
       a processor and memory, the UE being operable so that,                 reselection after expiry of the time period.
         when the UE is camped on a cell of the first RAT,               35      68. The method according to claim 66, wherein excluding
       the UE considers a cell of a second RAT as barred as a                 said cell of the second RAT comprises removing said cell
          candidate for reselection for a time period if said cell of         from a list of neighboring cells.
          the second RAT is not suitable for camping.                            69. The method according to claim 66, wherein excluding
       50. The UE according to claim 49, wherein the UE is                    said cell of the second RAT comprises flagging said cell in a
    configured to determine whether said cell of the second RAT          40   list of neighboring cells as being unsuitable for camping.
    is suitable for camping.                                                     70. The method according to claim 66, wherein said cell of
       51. The UE according to claim 49, further configured to                the second RAT is not suitable when it is barred.
    consider said cell of the second RAT as a candidate for rese                71. The method according to claim 66, wherein said cell of
    lection after expiry of the time period.                                  the second RAT is not suitable due to being part of a list of
       52. The UE according to claim 49, wherein, in order to            45   barred cells.
    consider said cell of the second RAT as barred, the UE is                   72. The method according to claim 66, wherein said cell of
    configured to remove said cell from a list of neighboring cells.          the second RAT is not suitable due to being part of a list of
      53. The UE according to claim 49, wherein, in order to                  unsuitable cells.
    consider said cell of the second RAT as barred, the UE is                   73. The method according to claim 66, wherein said cell of
    arranged to flag said cell in a list of neighboring cells as being   50   the second RAT is not suitable due to belonging to a public
    unsuitable for camping.                                                   land mobile network (PLMN) that is not the same as a PLMN
       54. The UE according to claim 49, wherein said cell of the             selected by the UE.
     second RAT is not suitable when it is barred.                              74. The method according to claim 66, wherein the time
       55. The UE according to claim 49, wherein said cell of the             period is a maximum of 300 seconds.
     second RAT is not suitable due to being part of a list of barred    55     75. The method according to claim 66, wherein the time
    cells.                                                                    period is 300 seconds.
       56. The UE according to claim 49, wherein said cell of the               76. The method according to claim 66, wherein the time
     second RAT is not suitable due to being part of a list of                period is a defined period of time.
    unsuitable cells.                                                           77. The method according to claim 66, wherein the time
      57. The UE according to claim 49, wherein said cell of the         60   period is a limited period of time.
    second RAT is not suitable due to belonging to a public land                78. The method according to claim 66, wherein the UE
    mobile network (PLMN) that is not the same as a PLMN                      receives a list of neighboring cells including the cell of the
    selected by the UE.                                                       second RAT.
      58. The UE according to claim 49, wherein the time period                 79. The method of claim 66, wherein the first RAT is
    is a maximum of 300 seconds.                                         65   selected from a group including UMTS, GSM, or CDMA;
       59. The UE according to claim 49, wherein the time period              and the second RAT is different from the first RAT and
    is 300 seconds.                                                           selected from the group including UMTS, GSM, or CDMA.
Case 1:20-cv-22051-JEM Document 1-14 Entered on FLSD Docket 05/15/2020 Page 16 of 16


                                                          US 8,600,383 B2
                                  15                                                                     16
       80. The method of claim 66, wherein the reselection is for              87. The UE according to claim 82, wherein said cell of the
    camping.                                                                second RAT is not suitable due to being part of a list of barred
       81. The method of claim 66, wherein determining whether              cells.
    a cell of a second RAT is Suitable for camping comprises:                  88. The UE according to claim 82, wherein said cell of the
       generating measurement data for cells in a neighboring cell          second RAT is not suitable due to being part of a list of
                                                                            unsuitable cells.
         list;                                                                 89. The UE according to claim 82, wherein said cell of the
       identifying from the measurement data a cell that meets a            second RAT is not suitable due to belonging to a public land
         cell camping criterion; and                                        mobile network (PLMN) that is not the same as a PLMN
       determining whether the identified cell is suitable for         10   selected by the UE.
         camping when the identified cell is a cell of the second              90. The UEaccording to claim 82, wherein the time period
          RAT.                                                              is a maximum of 300 seconds.
       82. A user equipment device (UE) configured to be oper                  91. The UEaccording to claim 82, wherein the time period
    able with a first cellular Radio Access Technology (RAT) and            is 300 seconds.
    a second cellular RAT, the UE comprising:                          15
                                                                               92. The UEaccording to claim 82, wherein the time period
       a processor and memory, the UE being operable so that,               is a defined period of time.
         when the UE is camped on a cell of the first RAT, it is               93. The UEaccording to claim 82, wherein the time period
         determined whether a cellofa second RAT is suitable for
                                                                            is a limited period of time.
                                                                               94. The UE according to claim 82, further configured to
         camping,                                                           receive a list of neighboring cells including the cell of the
       wherein the UE excludes said cell of the second RAT as a             second RAT.
         candidate for reselection for a time period if said cell of          95. The UE of claim 82, wherein the first RAT is selected
         the second RAT is not suitable for camping.                        from a group including UMTS, GSM, or CDMA; and the
       83. The UE according to claim 82, further configured to              second RAT is different from the first RAT and selected from
    consider said cell of the second RAT as a candidate for rese            the group including UMTS, GSM, or CDMA.
    lection after expiry of the time period.                           25     96. The UE of claim 82, wherein the reselection is for
       84. The UE according to claim 82, wherein, in order to               camping.
    exclude said cell of the second RAT, the UE is configured to              97. The UE of claim 82, further operable to:
    remove said cell from a list of neighboring cells.                        generate measurement data for cells in a neighboring cell
       85. The UE according to claim 82, wherein, in order to                    list;
    exclude said cell of the second RAT, the UE is arranged to flag    30     identify from the measurement data a cell that meets a cell
    said cell in a list of neighboring cells as being unsuitable for             reselection criterion; and
    camping.                                                                  determine whether the identified cell is suitable for camp
       86. The UE according to claim 82, wherein said cell of the               ing when the identified cell is a cell of the second RAT.
     second RAT is not suitable when it is barred.                                                 k   k   k   k   k
